This action was commenced in the district court of Beaver county by Bernardine S. Wiles and Ray Over against Clifton C. Cope and D.W. Buckner to obtain an injunction against the defendants from interfering with plaintiffs' possession to a tract of about four thousand (4,000) acres of pasture land situated in the eastern part of Beaver county, and to prevent the defendants from interfering with plaintiffs' cattle grazing upon said lands.
In the absence from the county of the duly elected and qualified acting district judge of said district court of Beaver county, John A. Spohn, the duly elected and qualified county judge of said county, issued a temporary injunction. Some other proceedings were had before the county judge, from all of which the defendants appealed and appear here as plaintiffs in error.
This cause was regularly assigned for submission on June 14, 1921, on the printed docket of this court. The plaintiffs in error have not filed any brief. No showing is made nor reason given why briefs have not been filed in compliance with rule 7 of this court (47 Okla. vi). In re Seizure One Chevrolet Baby Grand Auto v. State of Oklahoma, 82 Okla. 202, 200 P. 144.
This appeal is hereby dismissed, for failure of plaintiffs in error to file briefs.
PITCHFORD, V. C. J., and KANE, JOHNSON, and KENNAMER, JJ., concur.